 

case 1:19-cv-00332-FJS-CFH Document 12-1 Filed 05/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ANDREA J. NUSSINOW,

Plaintiff, AFFIDAVIT
-against- . Case No.: 1:19-cv-332
COUNTY OF COLUMBIA, RONALD PEREZ, as | (FJS/CFH)

President of the Columbia-Greene Humane Society,
Inc., and in his individual capacity, LEE DELISLE,
as Chief Investigator for the Columbia-Greene
Humane Society, Inc., and in his individual
capacity, and COLUMBIA-GREENE HUMANE
SOCIETY, INC., doing business as the Columbia-
Greene Humane Society/SPCA,

Defendants.

 

State of New York  }
County of Albany —} ss.:

Thomas K. Murphy, being duly sworn, deposes and says:

1. Iam an attorney duly licensed to practice law in the State of New York and am a
member of the law firm of Murphy Burns LLP, attorneys for defendant, County of Columbia, and
am fully familiar with the facts and the procedural history of this action.

2. I submit this Affidavit and the accompanying Memorandum of Law in support of
defendant County of Columbia’s Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

WHEREFORE, the defendant, County of Columbia, requests that the Court dismiss

plaintiff's Complaint as against it pursuant to Fed. R. Civ. P. 12(6)(6).

 

 
 

Sworn to before me this

 

15th day of May, 2019.
Notary Public se

TRICIA A. KOPACH
note Publ, State of New York
" No. 01KO6136427
Qualitied in Albary County 0 4 /
Commission Expires Nov. 07, 20.

 

Case 1:19-cv-00332-FJS-CFH Document 12-1 Filed 05/15/19 Page 2 of 2

     

Thomas K. Murphy
Bar Roli No.: 505396
Attorneys for Defendant County of Columbia
407 Albany Shaker Road

Loudonville, New York 12211

Telephone: 518-690-0096

Email: tmurphy@murphyburnaslaw.com

 
